Citation Nr: 1534333	
Decision Date: 08/11/15    Archive Date: 08/20/15

DOCKET NO.  09-16 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder only on direct and presumptive bases.

2.  Entitlement to service connection for a bilateral knee disorder only as secondary to service-connected right ankle disability.

3.  Entitlement to service connection for a bilateral hip disorder, to include as secondary to service-connected right ankle disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Carter, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from October 1960 to April 1964.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In July 2012 and October 2014, the Board remanded the issues on appeal for further development.  The case has since been returned to the Board for appellate review.

This appeal was processed using the Virtual Benefits Management System (VBMS).  The Virtual VA electronic claims file contains VA treatment records dated March 2010, from January 2012 to May 2012, and August 2012, and the remaining records are duplicate copies of evidence already associated with VBMS.

The issues of entitlement to service connection for a bilateral knee disorder only as secondary to service-connected right ankle disability and entitlement to service connection for a bilateral hip disorder, to include as secondary to service-connected right ankle disability, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's patellofemoral syndrome and osteoarthritis did not manifest to a compensable degree within one year of separation from service, were not noted to be chronic during service, did not have onset during service, and are not otherwise related to service.   


CONCLUSION OF LAW

The criteria for entitlement to service connection for a bilateral knee disorder on direct and presumptive bases only have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307(a)(3), 3.309(a) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

Upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the RO sent a letter to the Veteran in July 2012 in connection with the issue of entitlement to service connection for a bilateral knee disorder on direct and presumptive bases only.  Although this notice was sent after the initial decision on the claim in May 2007, the issue was readjudicated in supplemental statement of the case (SSOC) dated January 2013 and March 2015.  Those letters informed the Veteran of the information and evidence that is necessary to substantiate his claim for service connection on direct and presumptive bases and of the division of responsibilities in obtaining such evidence.  The letters also explained how disability ratings and effective dates are determined.  Therefore, the Board finds that the duty to notify has been met as to the issue decided herein.  The Veteran has not alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notice or other development.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  

The duty to assist the Veteran has also been satisfied for the issue of entitlement to service connection for a bilateral knee disorder on direct and presumptive bases only.  The Veteran's service treatment records (STRs), service personnel records, and all identified, available, and relevant post-service medical records have been associated with the claims file and were reviewed by both the RO and the Board in connection with the claim.  The Veteran has not identified any outstanding medical records relevant to the claims being decided herein. 

Pursuant to the July 2012 and October 2014 Board remand instructions, relevant to the claim on appeal, the Veteran received notice in July 2012 concerning the evidence necessary to substantiate a claim of entitlement to service connection on a direct basis.  In addition, VA treatment records dated March 2010, from January 2012 to May 2012, from August 2012 to September 2014, and January 2015 were obtained and associated with the record.  The Board finds there was substantial compliance with the July 2012 and October 2014 remand instructions for providing such notice and obtaining available pertinent VA treatment records.

The Veteran was also afforded a VA joint examination in December 2008 and a VA Disability Benefits Questionnaire (DBQ) examination for knee and lower leg conditions in February 2015.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  These identified VA examination reports are adequate because they address the nature of the Veteran's current bilateral knee disability and the December 2008 VA examiner discussed the etiology of the Veteran's current disorders for VA to adequately determine whether service connection is warranted on a direct basis.  The examiners also reviewed the Veteran's claims file and considered his medical history.

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran for the issue of entitlement to service connection for a bilateral knee disability on direct and presumptive bases only.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection can also be established through application of statutory presumptions, including for "chronic diseases," such as arthritis, when manifested to a compensable degree within one year of separation from qualifying service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  When the disease identity is established, there is no requirement of continuity; however, continuity of symptomatology after discharge is required to support the claim only where the condition noted during service is not, in fact, shown to be chronic or the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  These provisions apply only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In an April 2007 statement, the Veteran reported his post-service complaints of multiple joint pain.  Specifically, he noted his knees became more painful from 1962 to 1963, standing was taking a toll on his joints from 1964 to 1965, and it was harder to get up and down on the floor to play with his grandchildren ages three to six in December 1965.  In an August 2007 VA treatment session, the Veteran reported having had a cast from his big toe to groin due to a fractured medial malleolus in 1962 while in service.  He explained that all the weight was on his right knee and back of right thigh, and after the cast was off he had dislocation of the right knee which he put back together.  At a November 2007 VA treatment session, the Veteran explained that he began to experience right knee pain after surgery and casting of the right ankle during service in 1962.  

At the outset, the Board finds that the record supports a finding that the Veteran has a current diagnosis of a bilateral knee disorder, specifically bilateral knee osteoarthritis and patellofemoral syndrome.  See October 2007 VA record; May 2008 VA record; December 2008 VA examination report; December 2008 VA record; September 2013 VA record; February 2015 VA examination report.  

Regarding the second element of service connection, in-service incurrence, review of the Veteran's STRs show that upon entry to service, an October 1960 entrance examination report revealed no abnormalities upon clinical evaluation, except notations of a three inch scar on the left knee and two inch scar on the right knee.  On the October 1960 Report of Medical History, the Veteran marked "no" for having or ever having had a history of "trick" or locked knee, arthritis, or rheumatism.  While in service, an August 1962 record documents the Veteran's diagnosis of a fracture of the right medial malleolus and postoperative cast for approximately three months.  Within a month of separation from service, a March 1964 clinical summary from the Medical Board notes the Veteran's inability to do deep knee bends because of pain in the right ankle.  Thus, the STRs do not show a knee disability that was diagnosed or was chronic during service, or manifestations sufficient to identify a chronic disease entity.  Further, no evidence within one year of service discharge in 1964 note a chronic knee disability.  Accordingly, service connection under these bases is not warranted.  See 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).

The Veteran, however, asserts that he had pain during service and thereafter.  The Veteran is competent to report pain, as it is capable of lay observation.  As to in-service knee pain at some point, the Board finds no reason to doubt these assertions.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Thus, the second criteria to establish service connection, in-service event, on a direct basis have been met.

The final issue, therefore, is whether the disorders are otherwise related to active service, to include the inservice knee pain.

Post-service discharge, pursuant to VA treatment in November 1976, the Veteran complained of occasional pain in the right knee and was assessed with ligamentous instability of right knee.  Approximately one week later, VA x-ray results of the right knee were normal.  On VA examination in January 1977, the Veteran reported having warts on the right knee and sometimes a real sharp pain under the knee cap; however, diagnostic test results revealed the right knee was normal and the VA examiner did not render any diagnosis pertaining to the knees.  

In October 2006, the Veteran requested a VA outpatient orthopedic consultation for pain in his ankles, hips, and knees, and November 2006 x-ray resting results revealed the following an old medial malleolar injury of the right distal tibia, consistent with a history of prior fracture in that region.  Otherwise, there were no acute bony abnormalities and the visualized joints were in anatomic alignment.  In an August 2007 VA treatment record, the treating physician noted the Veteran's range of motion of both knees was within normal limits and the right knee was normal.  October 2007 VA diagnostic test results of the knees revealed minimal bilateral superior patellar osteophyte, otherwise unremarkable knees.  

On VA examination for the joints in December 2008, the Veteran reported a history of a dislocation of the right knee and no history of trauma of the left knee.  X-ray reports revealed mild osteoarthritis in both knees.  The examiner opined that the disorder was less likely than not related to prior military service.  The examiner noted that because the osteoarthritis was mild, that this was most likely a natural aging process, given the Veteran's age.  The examiner also noted the normal x-ray in 1977.  The examiner also noted the lack of complaints of any knee pain while appealing his right ankle claim in the 1970s.  

Most recently, at the February 2015 VA DBQ examination for knee and lower leg conditions, the Veteran reported a gradual onset of bilateral knee pain in the 1970s while on active duty, although the Board notes the Veteran served on active duty from October 1960 to April 1964.

The Board finds that the most probative evidence of record demonstrates that the Veteran's knee disorder is not related to active service.  The VA etiological opinion is probative as the examiner reviewed the claims file, considered the Veteran's medical history, and provided sufficient rationale for the opinion provided.  Accordingly, the opinion is found to carry significant weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that the central issue in assessing the adequacy of an opinion is whether the examiner was informed of the relevant facts in rendering a medical opinion).  Although the Veteran is competent to report his in-service complaints of right knee pain, the Board finds he does not have the experience, education, training, and expertise to provide an opinion regarding the etiology of his current bilateral knee disability; thus his competent reports are not probative and are outweighed by the examiner's findings.  See Layno, 6 Vet. App. at 470.  Finally, the Board does not find the Veteran's statements regarding continuous knee pain since service to be credible as they are in conflict with the other evidence of record, to include a normal service discharge examination, and no complaints of pain until a 1976 VA treatment record, when he only noted "occasional" pain, and not pain since service discharge.  Furthermore, a knee disability was noted until the 2000s, over 30 years after service discharge.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of disorder).  In sum, the Board gives more weight to the VA opinion rendered by a trained medical professional and finds the third criteria to establish service connection on a direct basis has not been met.



ORDER

Service connection for a bilateral knee disorder only on direct and presumptive bases is denied.


REMAND

A remand is required, again, for the issues of entitlement to service connection for a bilateral knee disability as secondary to service-connected right ankle disability only and entitlement to service connection for a bilateral hip disability, to include as secondary to service-connected right ankle disability, because the claims file does not reflect substantial compliance with the prior October 2014 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  "[A] remand by this Court or the Board confers on the veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  Stegall, 11 Vet. App. at 271.  As such, compliance with the terms of the remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance."  Stegall, 11 Vet. App. at 271.  

In the October 2014 remand, the Board directed the AOJ to obtain a VA medical opinion to determine whether each hip and knee disability identified is at least as likely as not (a 50 percent or greater probability) proximately caused or aggravated by his service-connected right ankle disability.  It was also noted that the examiner is specifically requested to consider and comment on the November 2007 VA physical therapy record and findings from the December 2008 VA examination report, and provide a rationale for any opinion expressed.

The February 2015 VA DBQ examination for knee and lower leg conditions confirmed the Veteran's current diagnosis of bilateral knee osteoarthritis and a VA DBQ examination for hip and thigh conditions which noted the Veteran's current diagnosis of bilateral hip osteoarthritis.  In a February 2015 VA DBQ medical opinion, the VA examiner opined that the Veteran's "residual right ankle function . . . is unlikely to cause or aggravate a bilateral hip or bilateral knee pathologic process."  The examiner also reported that "VA 2007 and 2008 records [were] reviewed; however, [he] disagree[s] with influence of right ankle injury on biomechanics."

The February 2015 VA medical opinion states it is unlikely, but does not say to what degree (i.e., at least as likely as not), that the Veteran's current bilateral hip and knee disabilities are caused or aggravated by his service-connected right ankle disability.  There was also no explanation provided for the VA examiner's conclusion that he disagreed after review of the VA records, and it is unclear as to whether the VA examiner addressed the Veteran's previous diagnosis of bilateral hip strain, as noted by the December 2008 VA examiner, on a secondary basis.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  Moreover, review of the record is absent for any opinion regarding the etiology of the Veteran's newly diagnosed bilateral hip osteoarthritis on a direct basis.  As such, the Board finds that an additional remand is necessary to obtain clarifying opinions that are fully responsive to the remand directives below.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain clarifying medical opinions from the VA examiner who conducted the February 2015 VA DBQ examination for knee and lower leg conditions and for hip and thigh conditions and provided the February 2015 VA medical opinion.  If he is not available or he is unable or unwilling to provide the requested opinions, another appropriate clinician should be asked to provide clarifying medical opinions.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

a)  For each diagnosed knee disorder, to include osteoarthritis of both knees and patellofemoral syndrome of the right knee, the examiner must opine as to whether it is at least as likely as not that each disorder is caused by or aggravated by the Veteran's service-connected right ankle disability.

b)  The examiner must identify all bilateral hip disabilities that have been present at any point since the Veteran filed his claim or within close proximity thereto.  It should be noted that the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or at any point during the pendency of that claim (even if the disorder later resolves).

For each diagnosed of a hip disorder, to include hip strain and osteoarthritis, the examiner must provide the following opinions: (i) is it at least as likely as not that each disorder is related to the Veteran's military service? and (ii) is it at least as likely as not that each disorder is caused by or aggravated by the Veteran's service-connected right ankle disability?

In this context, "aggravation" is defined as a permanent worsening of the disability beyond its natural progression.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.

c)  The examiner should also provide an explanation for the noted disagreement in the February 2015 VA DBQ medical opinion with "influence of right ankle injury on biomechanics" after review of the Veteran's VA 2007 and 2008 records.

2.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

3.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


